Citation Nr: 0624331	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tenosynovitis of 
the right ankle.

2.  Entitlement to service connection for tenosynovitis of 
the left ankle.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel









INTRODUCTION

The veteran had active military service from July 1980 to 
November 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.


FINDINGS OF FACT

1.  The evidence reflects that the veteran has a chronic 
right ankle disability that is related to ankle injuries 
during service.

2.  The evidence reflects that the veteran has a chronic left 
ankle disability that is related to ankle injuries during 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tenosynovitis of 
the right ankle are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for tenosynovitis of 
the left ankle are met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Service medical records reflect that the veteran presented 
for treatment for several ankle sprains in the mid 1980s, and 
the veteran sought treatment for a sprained left ankle in the 
late 1990s.  Additionally, at his separation physical the 
veteran indicated that he had sprained/torn ankle ligaments 
several times while in the service.

At a VA orthopedic examination in February 2003, the examiner 
acknowledged the veteran's in-service history of ankle 
sprains, including a severe sprain of the right ankle which 
required splinting and casting.  The veteran indicated that 
he had chronic intermittent pain in his ankles which occurred 
once a month and lasted for several hours, as well as stating 
that he could run two to three miles several times per week.  
While the examination failed to detect swelling, effusion, 
discoloration, other deformity, painful motion, instability 
or laxity in either ankle, and while x-rays were normal, the 
examiner diagnosed the veteran with chronic tenosynovitis, 
intermittently symptomatic, status post close treatment of 
acute ankle sprains in the past.  The examiner also noted 
that the veteran's ankle condition could go through periods 
of painful flare-up which might alter his strength, 
coordination and range of motion.

While the veteran's ankles were not symptomatic at the time 
of his examination, the veteran was diagnosed with a chronic 
disability which was related to his time in service.  
Therefore, resolving reasonable doubt in the veteran's favor, 
the veteran's claim of entitlement to service connection for 
bilateral ankle tenosynovitis is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for tenosynovitis of the right ankle is 
granted.

Service connection for tenosynovitis of the left ankle is 
granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


